DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 8/18/2022 has been accepted and entered. Accordingly, claims 1-6 have been amended, while claim 7 has been added.
Claim Interpretation and Contingent Limitations
Claims 2-3 and 5 are method claims and contain various conditional limitations.
Claim 2 contains the following conditional limitation: 
“when the mobile robot moving along the moving path designated by the user crosses the obstacle, the moving path is corrected so that the mobile robot does not cross the first obstacle again.”
Claim 3 contains the following conditional limitation:
“when the mobile robot that moves along the moving path designated by the user comes into contact with the second obstacle, a designation of a moving path by the user is received again.”
Claim 5 contains the following conditional limitation:
3) “calculating a score using… a path distance from a contact position when the contact with the first and the second obstacles occurs to the destination.”

As claim 2-3 and 5 are method claims, Ex Parte Schulhauser applies to limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 2 does not require “the moving path is corrected so that the mobile robot does not cross the first obstacle again.” since the claim does not require “the mobile robot” crossing a first obstacle – which is a contingency not required by the claim.
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “arranging a current position and a destination of a mobile robot… making the second obstacle move in accordance with a predetermined condition… receiving, from a user, a designation of a moving path	 for a mobile robot to go to the destination from the current position while avoiding the stationary first obstacle and the moving second obstacle… generating and accumulating teaching data by repeatedly executing the above steps wherein… learning is performed by using the generated and accumulated teaching data” recited in claim 1 recites the abstract idea of a mental process. If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The above limitation of independent claim 1 falls within one or more of the three
enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental
process, that can be performed in the human mind since each of the above steps could
alternatively, be performed in the human mind or with the aid of pen and paper. This
conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court
held that section 101 did not embrace a process defined simply as using a computer to perform
a series of mental steps that people, aware of each step, can and regularly do perform in their
heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed.
Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom
S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as
essentially mental processes within the abstract-idea category”).	Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally arrange a stationary obstacle and moving second obstacle in their mind, make the second obstacle move in accordance with a condition in their mind, receive a designation of a moving path while avoiding obstacles, and perform learning by repeatedly following these mental steps, all in their mind.	
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 1, additional elements include a generic “computer” (Spec. ¶85 “The control unit 150 of the mobile robot 100 loads and implements the path-generating NN 200 into the memory 180 so that a machine learning program for performing the second learning step can be used.”; Spec. ¶44 “A control unit 150 is, for example, a CPU”).”) See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) Additionally, claim 1 passively recites the additional element of a “mobile robot” (i.e., receiving… a moving path for the mobile robot to go to the destination). Furthermore, the additional element of a “mobile robot”  is generic (Spec. ¶¶41-42 “The main-body part 120 mainly includes a body part 121 mounted on the top surface of the movable base part 110, a head part 122 placed on the top surface of the body part 121, an arm 123 supported on the side surface of the body part 121, and a hand 124 disposed at the tip of the arm 123. The arm 123 and the hand 124 are driven via motors (not shown) and grasp various objects in a controlled posture. The body part 121 can be rotated around a vertical axis with respect to the movable base part 110 by a driving force of a motor (not shown). A pressing unit 143 is provided on the upper part of the body part 121 in the circumferential direction. The pressing unit 143 is an annular-shaped pressing switch group including a plurality of pressing switches arranged along the circumferential direction. The pressing unit 143 detects from which of the radial directions the pressing unit 143 has been pressed with respect to the body part 121. The head part 122 mainly includes a stereo camera 131, a microphone 132, and a display panel 141. The stereo camera 131 has a structure in which two camera units having the same angle of view are arranged so as to be away from each other, and outputs imaging signals of images taken by the respective camera units. The microphone 132 converts a sound generated in a surrounding environment or a voice of a user into a voice signal. The display panel 141 is, for example, a liquid crystal panel, and displays an animated face of a preset character and displays information about the mobile robot 100 in the form of text or by using icons”) and is not used to carry out the abstract idea claim limitations. The “mobile robot” constitutes generally linking of the use of the abstract idea to a particular technological environment (to output a path for a mobile robot). 
In addition, the limitation “receiving, from a user, a designation of a moving path for the mobile robot to go to the destination from the current position while avoiding the stationary first obstacle and the moving second obstacle” constitutes insignificant presolution activity that merely gathers data and, therefore, does not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
	However, claim 6 is practically integrated because claim 6 recites “control the mobile robot so that it moves along the path”. This does practically integrate the abstract idea into a practical application.
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional elements of a “mobile robot” and “computer” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the mobile robot is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the computer and mobile robot do not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the claims 2-5 and 7 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. The additional elements of claim 6 are all generic in view of the specification. For example, claim 6 contains a generic “central processing unit”.
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an electronic device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e., to output a path for a mobile robot”).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The previous 35 U.S.C. 112(b) rejection related to claim 1 is now withdrawn as a result of the amendments of independent claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 6, a claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).  See MPEP 2173.05 (p).  Specifically, claim 6 is rejected because for reciting both the “mobile robot” of claim 6 and the “machine learning method” of claim 1 in a single claim.
35 USC § 112 (f)
35 U.S.C. 112(f) claim interpretations related to claims 1-6 are now withdrawn as a result of the amendments of independent claims 1-6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over LaFary (US20190286145A1) (hereinafter “LaFary”) in view of Zhang (US10997729B2)(hereinafter “Zhang”), further in view of Matsumoto (US20070100498)(hereinafter “Matsumoto”).
With respect to claim 1,
LaFary discloses:
A path planning algorithm that is dynamically updated (LaFary ¶30 “Thus, a basic aspect of the path planning algorithm of the robot 10, as implemented via the processing of sensor data by the control system 14, involves dynamically updating the planned path of the robot 10, as needed to avoid map coordinates or grid cells that are marked as occupied, at least to the extent that such coordinates or cells fall within the free space of the robot 10.”; LaFary ¶39 “Projection processing continues with the control system estimating (Block 404B) a speed and direction of the moving obstacle, based on tracking changes in its detected location over successive detection cycles. Updating the estimates in each cycle, based on a running filter or other such processing improves such estimations”; LaFary ¶45 “In an example implementation, the control system 14 is configured to track each moving detected obstacle that meets the one or more qualifications as a tracked obstacle, based on maintaining a Kalman filter instance for each tracked obstacle and using the Kalman filter instance in each detection cycle to predict a next obstacle location for the next detection cycle. The control system 14 is configured to update each Kalman filter instance in each detection cycle based on an observed displacement between a prior detected obstacle location attributed to the corresponding tracked obstacle in the prior detection cycle and a currently detected obstacle location attributed to the corresponding tracked obstacle in a current detection cycle.”)
arranging a stationary first obstacle and a moving second obstacle in a virtual space; (LaFary ¶7 “For static detected obstacles, the method includes generating first occupancy data that marks coordinates in the coordinate map corresponding to the detected obstacle locations as being occupied. For moving detected obstacles that meet one or more qualifications, the method includes generating second occupancy data that marks coordinates in the coordinate map corresponding to the detected obstacle locations as being occupied, and, for each such obstacle, further marks as being occupied coordinates in the coordinate map corresponding to a projection of the obstacle having a direction and extent determined from tracking the obstacle over successive ones of the detection cycles.”)
arranging a current position and a destination of a mobile robot in the virtual space; (LaFary ¶84 “In such contexts, the robot 10 may plan paths between starting and ending locations in the coordinate map,”; LaFary ¶91 “With this trajectory, the robot 10 can more safely plan a path from its current location to some defined goal without crossing the trajectories of the tracked obstacle, thereby providing safety for people or other vehicles”)
making the second obstacle move in accordance with a predetermined condition; (LaFary ¶4 “Correspondingly, the control system is configured to generate said projections of detected obstacles… estimating a speed and direction of the moving obstacle based on tracking changes in its detected location over successive detection cycles, and marking a corresponding swath of map coordinates or grid cells ahead of the moving obstacle as being occupied for purposes of obstacle avoidance processing by the mobile robot.”; LaFary ¶5 “estimating a speed and direction of the moving obstacle based on tracking changes in its detected location over successive detection cycles, and marking a corresponding swath of map coordinates or grid cells ahead of the moving obstacle as being occupied for purposes of obstacle avoidance processing by the mobile robot.”; LaFary ¶7 “For moving detected obstacles that meet one or more qualifications, the method includes generating second occupancy data that marks coordinates in the coordinate map corresponding to the detected obstacle locations as being occupied, and, for each such obstacle, further marks as being occupied coordinates in the coordinate map corresponding to a projection of the obstacle having a direction and extent determined from tracking the obstacle over successive ones of the detection cycles.”)
a designation of a moving path for the mobile robot to go to the destination from the current position while avoiding the stationary first obstacle and the moving second obstacle (LaFary ¶28 “As the robot 10 moves along the planned path however, it carries out ongoing obstacle detection, to detect static and moving obstacles present in the working environment, and it dynamically updates its path as needed, to avoid encroaching on detected obstacle locations.”; (LaFary ¶91 “With this trajectory, the robot 10 can more safely plan a path from its current location to some defined goal without crossing the trajectories of the tracked obstacle, thereby providing safety for people or other vehicles”)
generating and accumulating teaching data by repeatedly executing the above steps, (LaFary ¶28 “Path planning by the robot 10 accounts for the known obstacle locations by planning a path through the coordinate map that avoids the known obstacle locations. For such purposes, the robot 10 may store occupancy data in or in logical association with the map 40 that marks the corresponding map coordinates or the involved grid cells as being occupied. Thus, the robot 10 plans a global path going from one point to another in the map 40 that threads through or around all known obstacles, such as walls, fixed equipment, etc. As the robot 10 moves along the planned path however, it carries out ongoing obstacle detection, to detect static and moving obstacles present in the working environment, and it dynamically updates its path as needed, to avoid encroaching on detected obstacle locations.”; LaFary ¶30 “dynamically updating the planned path of the robot 10, as needed to avoid map coordinates or grid cells that are marked as occupied”; LaFary ¶31 “the path planning algorithm is made responsive to moving obstacles in a way that obtains sophisticated path adaptation by the robot 10”; LaFary ¶39 “Projection processing continues with the control system estimating (Block 404B) a speed and direction of the moving obstacle, based on tracking changes in its detected location over successive detection cycles. Updating the estimates in each cycle, based on a running filter or other such processing improves such estimations”)  
LaFary fails to explicitly disclose:
A neural network machine learning model, wherein the neural network machine learning is performed by using the generated and accumulated teaching data
However, Zhang, from the same field of endeavor, discloses:
A neural network machine learning model (Zhang column 10, lines 47-49 “Once a given network has been structured for a task the neural network is trained using a training dataset 502.”)
wherein the neural network machine learning is performed by using the generated and accumulated teaching data (Zhang column 11, lines 5-12 “The training process occurs repeatedly as the weights of the network are adjusted to refine the output generated by the neural network. The training process can continue until the neural network reaches a statistically desired accuracy associated with a trained neural net 508. The trained neural network 508 can then be deployed to implement any number of machine learning operations.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to feed the generated and accumulated data of LaFary, into the neural network machine learning model of Zhang, in order to improve the accuracy of the path planning algorithm (Zhang column 11, lines 5-12 “The training process can continue until the neural network reaches a statistically desired accuracy associated with a trained neural net 508”).
LaFary in view of Zhang fails to explicitly disclose:
receiving, from a user, a designation of a moving path for the mobile robot to go to the destination from the current position
However, Matsumoto, from the same field of endeavor, discloses:
receiving, from a user, a designation of a moving path for the mobile robot to go to the destination from the current position (Matsuomoto ¶27 “First, the user inputs on the path-setting screen (see FIG. 3) a rough path along which the robot is to move by using a pointing device such as mouse. The path indicated by reference numeral 303 in FIG. 3 is the inputted path. The user may set the initial position and posture by manipulating an icon 301 of the robot on the screen.”; Matsumoto Fig. 2 “Set path according to input”, “Control robot to move to target position”, “Has it arrived at goal?”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of receiving a moving path from a user, as taught by Matsumoto, in the neural network machine learning system of LaFary in view of Zhang, in order to simplify controlling a robot. (Matsumoto ¶5 “a robot that is enabled to autonomously move simply by inputting a rough path”)

With respect to claim 6,
LaFary in view of Zhang, further in view of Matsumoto discloses:
the mobile robot comprising: (LaFary ¶30 “mobile robot”)
acquire map information in which a first obstacle is described, (LaFary ¶7 “For static detected obstacles, the method includes generating first occupancy data that marks coordinates in the coordinate map corresponding to the detected obstacle locations as being occupied.)
 and a destination; (LaFary ¶84 “In such contexts, the robot 10 may plan paths between starting and ending locations in the coordinate map,”)
detect the second obstacle that moves in the vicinity of the mobile robot; (LaFary ¶7 “For moving detected obstacles that meet one or more qualifications, the method includes generating second occupancy data that marks coordinates in the coordinate map corresponding to the detected obstacle locations as being occupied, and, for each such obstacle, further marks as being occupied coordinates in the coordinate map corresponding to a projection of the obstacle having a direction and extent determined from tracking the obstacle over successive ones of the detection cycles.”)”)
 input the map information and the destination that are acquired by the acquisition unit and detection information about the second obstacle detected by the detection unit to the learned neural network and calculate a path to reach the destination; (LaFary ¶91 “With this trajectory, the robot 10 can more safely plan a path from its current location to some defined goal without crossing the trajectories of the tracked obstacle, thereby providing safety for people or other vehicles”)
control the mobile robot so that it moves along the path calculated by the calculation unit. (LaFary ¶28 “As the robot 10 moves along the planned path however, it carries out ongoing obstacle detection, to detect static and moving obstacles present in the working environment, and it dynamically updates its path as needed, to avoid encroaching on detected obstacle locations.”)

With respect to claim 7,
LaFary in view of Zhang, further in view of Matsumoto discloses:
wherein the teaching data includes temporal1 information as information indicating a movement of the second obstacle (LaFary ¶¶60-61 “over three detection cycles, starting with a current detection cycle N and going forward in time over succeeding detection cycles N+1 and N+2. In the current detection cycle N, the robot 10 detects a new obstacle- i.e., one not seen in a prior detection cycle and one not known from any fixed-obstacle configuration information stored for the map 40. One may assume for purposes of this illustration that the location of the newly detected obstacle does not correlate with any previously detected obstacle locations, i.e., the new obstacle is the initial or first-time detection of the underlying obstacle in question… The control system 14 remembers the location of the newly detected obstacle in terms of the involved map coordinates, which provides it a basis detection evaluation in the next detection cycle N + 1. In the N + 1 detection cycle, the location associated with the previous detection N is empty but the control system 14 detects another new obstacle at a nearby location in the map 40. Based on the absence of the previously detected obstacle and the presence of a newly detected obstacle in proximity to the prior location, the control system 14 at least tentatively deems the involved obstacle to be a moving obstacle and attributes both the previously detected (cycle N) and currently detected (cycle N+1) locations to it.”; LaFary ¶62 “Based on the absence of the previously detected obstacle and the presence of a newly detected obstacle that is in proximity to the prior location and consistent with the tentative direction of travel observed over the N and N+1 detection cycles, the control system 14 confirms that it is observing the changing location of a moving obstacle and marks the obstacle for tracking,” ) 
and a path for the mobile robot to avoid the second obstacle (LaFary ¶64 “The involved processing predicts the future positions of objects moving in the same space as the robot 10 to avoid collisions in a more predictable way, which is more comfortable for people operating in the robot's working environment. For example, in a conventional implementation, a robot may continue along its planned path and cross in front of a person or vehicle moving perpendicularly towards the planned path. However, based on the observed speed of the person or vehicle, the robot 10 responds to the predicted future location( s)-the projection---of the person or vehicle and, for example, slows down so that it passes behind the person or vehicle.”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LaFary in view of Zhang, further in view of Matsumoto, further in view of Paduano (US20150260526A1)(hereinafter “Paduano”).
With respect to claim 2,
LaFary in view of Zhang, further in view of Matsumoto discloses:
A moving path designated by a user (Matsuomoto ¶27 “First, the user inputs on the path-setting screen (see FIG. 3) a rough path along which the robot is to move by using a pointing device such as mouse.”)
LaFary in view of Zhang, further in view of Matsumoto fails to explicitly disclose:
when the mobile robot moving along the moving path designated by the user crosses the first obstacle, the moving path is corrected so that the mobile robot does not cross the first obstacle again.
However, Paduano, from the same field of endeavor, discloses:
wherein in the reception step, when the mobile robot moving along the moving path designated by the user crosses the first obstacle, the moving path is corrected so that the mobile robot does not cross the first obstacle again. (Paduano ¶40 “The third path 408 includes a dodging maneuver to avoid an obstacle. In general, the third path 408 may include any obstacle-avoidance maneuver that preempts other navigational inputs such as the first path 404 (which may be, e.g., GPS-based) or the second path 406 (which may be, e.g., optically-based) in response to a detected obstacle. For example, while following the second path 406, an obstacle such as the utility lines 414 may be detected by a short-range obstacle detection system such as the array of echolocation sensors described herein. In response, a local dodging maneuver may be performed that locally avoids the short-range obstacle and then returns immediately to the second path 406 (or a revised version of the second path 406 calculated after the dodging maneuver is complete).”; Paduano ¶58 “execute a dodging maneuver that directs the autonomous vehicle 500 around the obstacle and returns the autonomous vehicle 500 to a previous course toward the location.”; Paduano ¶68 “As shown in step 612, the method 600 may include calculating a dodging maneuver that avoids the second obstacle. In one aspect, the dodging maneuver may be a predetermined dodging maneuver that provides a temporary excursion from the revised course and returns immediately to the revised course after the dodging maneuver has been executed.”; Fig. 4 shows autonomous vehicle travelling from starting point 420 to objective 402, and on this path 406 the autonomous vehicle crosses trees 418, buildings 412, utility lines 414, utility poles 416, and never crosses them again.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of correcting a moving path so that the mobile robot does not cross the first obstacle again, as taught by Paduano, with LaFary in view of Zhang, further in view of Matsumoto, in order to “reach an objective while detecting and avoiding obstacles along the course” (Paduano ¶4).  This allows for the robot to be able to dodge an obstacle while being still able to return to the course. (Paduano ¶6 “a dodging maneuver that avoids the second obstacle and returns to the revised course”)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LaFary in view of Zhang, further in view of Matsumoto, and further in view of Matsunaga (US20100036527A1)(hereinafter “Matsunaga”).
With respect to claim 3, 
LaFary in view of Zhang, further in view of Matsumoto discloses:
A moving path designated by a user (Matsuomoto ¶27 “First, the user inputs on the path-setting screen (see FIG. 3) a rough path along which the robot is to move by using a pointing device such as mouse.”)
LaFary in view of Zhang, further in view of Matsumoto fails to explicitly disclose:
However, Matsunaga, from the same field of endeavor, discloses:
when the mobile robot that moves along the moving path designated by the user comes into contact with the second obstacle, a designation of a moving path by the user is received again. (Matsunaga ¶7 “there is provided a remote controller for making a user remotely manipulate a robot moving autonomously, comprising: a first manipulation processing element which recognizes a designated route input by the user… stable movement requirement, which is a requirement in which the robot is capable of moving… in a condition having low possibility of coming into contact with the object, on the basis of the recognition result of the first manipulation processing element, and which transmits a first command signal to the robot for making the robot to move according to the designated route, on condition that the determination result is positive”; Matsunaga ¶8 “According to the remote controller of the first aspect of the invention, if the designated route designated by the user satisfies the stable movement requirement, the first command signal is transmitted from the remote controller to the robot. By doing so, it is possible to make the robot behave so as to move in accordance with the designated route. On the other hand, if the designated route designated by the user does not satisfy the stable movement requirement, the first command signal is not transmitted from the remote controller to the robot. As such, the situation where the robot… comes into contact with the object is avoided.”; Matsunaga ¶10 “According to the remote controller of the second aspect of the invention, if the designated route designated by the user does not satisfy the stable movement requirement, the second command signal is transmitted from the remote controller to the robot.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of the robot receiving a designation of a moving path when coming into contact with a second obstacle, as taught by Matsunaga, with LaFary in view of Zhang, further in view of Matsumoto, in order for a robot to continue moving and not have to stop due to an obstructing obstacle. (Matsunaga ¶30 “the control device 100 makes the robot 1 to decelerate or stop (S108 in FIG. 3), and searches for a route satisfying the stable movement requirement on the basis of the internal condition and the external condition as the target route (S110 in FIG. 3)”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaFary in view of Zhang, further in view of Matsumoto, and further in view of Yamamoto (US20140309835A1)(hereinafter “Yamamoto”).
With respect to claim 4, 
LaFary in view of Zhang, further in view of Matsumoto discloses:
the second obstacle is moved and the mobile robot is moved from the current position along the temporary moving path in accordance with a preset condition. (LaFary ¶4 “Correspondingly, the control system is configured to generate said projections of detected obstacles… estimating a speed and direction of the moving obstacle based on tracking changes in its detected location over successive detection cycles, and marking a corresponding swath of map coordinates or grid cells ahead of the moving obstacle as being occupied for purposes of obstacle avoidance processing by the mobile robot.”; LaFary ¶5 “estimating a speed and direction of the moving obstacle based on tracking changes in its detected location over successive detection cycles, and marking a corresponding swath of map coordinates or grid cells ahead of the moving obstacle as being occupied for purposes of obstacle avoidance processing by the mobile robot.”; LaFary ¶7 “For moving detected obstacles that meet one or more qualifications, the method includes generating second occupancy data that marks coordinates in the coordinate map corresponding to the detected obstacle locations as being occupied, and, for each such obstacle, further marks as being occupied coordinates in the coordinate map corresponding to a projection of the obstacle having a direction and extent determined from tracking the obstacle over successive ones of the detection cycles.”)
LaFary in view of Zhang, further in view of Matsumoto fails to explicitly disclose:
generating a temporary moving path in which the first obstacle is avoided from the current position to the destination
However, Yamamoto, from the same field of endeavor, discloses:
generating a temporary moving path in which the first obstacle is avoided from the current position to the destination (Yamamoto ¶38 “Comparing the paths 200a and 200b illustrated in FIG. 6 with the map 16 illustrated in FIG. 4 will show that the path 200a includes the grids 18 where obstacles have been detected. That is, if the self-propelled image forming apparatus 12 moves along the path 200a, it will encounter obstacles and will perform some obstacle avoidance processing.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of generating a temporary moving path which avoids an obstacle while pathing, as taught by Yamamoto, with the method of LaFary in view of Zhang, further in view of Matsumoto, in order for the pathing robot to reach a goal in a timely manner and not waste time. (Yamamoto ¶33 “which may take a wasteful amount of time.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LaFary in view of Zhang, further in view of Matsumoto, further in view of Zhou (US20210080272A1)(hereinafter “Zhou”), and further in view of Hall (US20180265076A1)(hereinafter “Hall”).
With respect to claim 5,
LaFary in view of Zhang, further in view of Matsumoto discloses:
A moving path designated by a user (Matsuomoto ¶27 “First, the user inputs on the path-setting screen (see FIG. 3) a rough path along which the robot is to move by using a pointing device such as mouse.”)
LaFary in view of Zhang, further in view of Matsumoto fails to explicitly disclose:
Presenting a score for the moving path of which the designation is received from the user in the reception step, calculating a score using, as an evaluation index, at least one of: 
a presence or absence of contact with the first and the second obstacles;   
a path distance from a contact position when the contact with the first and the second obstacles occurs to the destination; 
a distance from the first and the second obstacles to a path; 
and presenting the score to the user.
However, Zhou, from the same field of endeavor, discloses:
 a score presenting step of, for the moving path of which the designation is received from the user in the reception step, calculating a score using, as an evaluation index, at least one of: 

    PNG
    media_image1.png
    88
    276
    media_image1.png
    Greyscale
a path distance of the moving path; (Zhou ¶71 “distance score oi(d)”; Zhou ¶71 below equation
; Zhou ¶72 “where d(path.sub.1), d(path.sub.2) . . . d(path.sub.n) are walking distances for movement of the robot to the target point under different optional planned paths, kdi represents a distance penalty coefficient of the ithoptional planned path, and the distance penalty coefficient is an additional distance by which the robot is required to move to pass over the obstacle in the i.sup.th optional planned path.”)

    PNG
    media_image2.png
    106
    275
    media_image2.png
    Greyscale
and a time required to move the moving path,   (Zhou ¶69 “time score oi(t)”; Zhou ¶69, below equation
; Zhou ¶70 “where T(path1), T(path2)… T(pathn),  are time used for movement of the robot to a target point under different optional paths, T(pathi) is time used for movement of the robot to the target point under the i.sup.th optional planned path, kti represents a time penalty coefficient of the ith optional planned path, the time penalty coefficient is additional time cost by the robot in passing over an obstacle in the i.sup.th optional planned path, di represents the path length of the i.sup.th optional planned path, vi represents a velocity of the robot in the ith optional planned path, and Pi represents a probability of appearance of the obstacle in the i.sup.th optional planned path.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of calculating a score based on at least a  path distance of the moving path or a time required to move the moving path, as taught by Zhao, with the method of LaFary in view of Zhang, further in view of Matsumoto, in order for a robot to dynamically select its optimal path. (Zhou ¶73 “Therefore, the robot may dynamically select the optimal path according to an existing condition”)
LaFary in view of Matsumoto, further in view of Zhou fails to disclose:
and presenting the score to the user.
However, Hall, from the same field of endeavor, discloses:
and presenting the score to the user. (Hall ¶125 “the output module 280 outputs one or more values for display to a user or driver of the vehicle”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of presenting the score to the user, as taught by Hall, with the method of LaFary in view of Zhang, further in view of Matsumoto, in order to for a user to be better informed about the different paths so that the user can react accordingly. (Hall ¶125 “Accordingly, a user may be better informed and more appropriately react to real driving scenarios”)

Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to 35 U.S.C. 101 rejections related to claims 1-6, Applicant asserts (Amend. 5)“Amended independent claim 1 should be viewed to impose a meaningful limit on a judicial exception because it uses limited rules in the neural network machine learning performed by using the generated and accumulated teaching data, and should therefore overcome all 101 rejections."
However, humans can still mentally follow rules, and it is still a mental process. The addition of the limitation “generating and accumulating teaching data by repeatedly executing the above steps” does not change this. This is because, a human could still repeatedly perform a mental process. In addition, the arranging and movement of objects in “virtual space” can occur entirely in the human mind. If the Applicant added a positive limitation requiring a processor to control the movement of the robot along the designated moving path, this would be a beneficial step in the advancement of prosecution to show a practical application of the mental process recited in claim 1 For example, in the newly reformulated 101 rejection above, claim 6 is no longer rejected under 35 USC § 101 as it practically integrates the abstract idea. 
With respect to 112(b) rejections related to claims 1 and 6, Applicant asserts (Amend. 5-6)
Claim 1 has been amended to recite “generating and accumulating teaching data by repeatedly executing the above steps, wherein the neural network machine learning is performed by using the generated and accumulated teaching data” so this rejection should be traversed. Additionally, claim 6 is directed to an apparatus which is configured to implement the method steps of independent claim 1, so is therefore not indefinite. 
Regarding claim 1, the amended claim language now overcomes this 112(b) rejection, and it has been withdrawn. Regarding claim 6, however, this claim is still indefinite due to claiming both an apparatus and the method steps of using this apparatus.  A claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).  See MPEP 2173.05 (p).  Specifically, claim 6 is rejected because for reciting both the “mobile robot” of claim 6 and the “machine learning method” of claim 1 in a single claim.
With respect to 112(f) interpretation related to claims 1 and 6 (and resultantly dependent claims 2-5 which they stem), Applicant asserts (Amend. 6)
Independent claim 1 has been amended by removing the alleged terms therefrom; and claim 6 has been amended to replace the terms "acquisition unit"; "detection unit"; "calculation unit"; and "movement control unit" with the term "a central processing unit".
As a result, 112(f) interpretation for all claims has been withdrawn.
With respect to 103 rejections related to claims 1-6, Applicant asserts (Amend. 7-8)
The Examiner's allegation that LaFary does not disclose "a reception step of receiving, from a user, a designation of a moving path for the mobile robot to go to the destination from the current position while avoiding the stationary first obstacle and the moving second obstacle", but discloses "learning is performed using the teaching data accumulated by repeatedly executing the above steps" which includes teaching data accumulated by repeatedly executing the reception step is contradictory and confusing.
However, LaFary discloses learning while traversing along a path. For example, when the robot encounters an obstacle during its path, LaFary will store the location of this obstacle and dynamically update its path as necessary to avoid obstacles (LaFary ¶28 ““Path planning by the robot 10 accounts for the known obstacle locations by planning a path through the coordinate map that avoids the known obstacle locations. For such purposes, the robot 10 may store occupancy data in or in logical association with the map 40 that marks the corresponding map coordinates or the involved grid cells as being occupied. Thus, the robot 10 plans a global path going from one point to another in the map 40 that threads through or around all known obstacles, such as walls, fixed equipment, etc. As the robot 10 moves along the planned path however, it carries out ongoing obstacle detection, to detect static and moving obstacles present in the working environment, and it dynamically updates its path as needed, to avoid encroaching on detected obstacle locations.”; LaFary ¶30 “dynamically updating the planned path of the robot 10, as needed to avoid map coordinates or grid cells that are marked as occupied”).  Therefore, it would be obvious that a reception step of receiving a moving path from a user, as taught by Matsumoto, could be repeatedly implemented with LaFary. This is because the mobile robot of LaFary could have its path repeatedly changed by a user and still dynamically update its path when encountering an obstacle (including storing occupancy data of this obstacle so that the robot can “avoid map or coordinates or grid cells that are marked as occupied” Lafary ¶30).
With respect to the same 103 rejections recited above related to claims 1-6, Applicant additionally asserts (Amend. 8-9)
Matsumoto does not teach or suggest at least receiving, from a user, a designation of a moving path for the mobile robot to go to the destination from the current position, as recited in claim 1. Instead, Matsumoto is directed to a system having a path-setting unit for setting the path of a mobile apparatus. Matsumoto merely discloses the user inputting on the path-setting screen a rough path along which the robot is to move by using a mouse.
However, Matsumoto does disclose “receiving, from a user, a designation of a moving path for the mobile robot to go to the destination from the current position” (Matsuomoto ¶27 “First, the user inputs on the path-setting screen (see FIG. 3) a rough path along which the robot is to move by using a pointing device such as mouse. The path indicated by reference numeral 303 in FIG. 3 is the inputted path. The user may set the initial position and posture by manipulating an icon 301 of the robot on the screen.”; Matsumoto Fig. 2 “Set path according to input”, “Control robot to move to target position”, “Has it arrived at goal?”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition for the term “temporal”. Here, the examiner is using a broadest reasonable interpretation do use detection cycles at certain times, i.e.N+1 and N+2, as “temporal information” (Spec. ¶105 “Note that in the first learning step described with reference to FIG. 6, as only the first obstacle is targeted, teaching data to be generated does not include a temporal element. However, in this simulation for avoiding the second obstacle while it is being moved, the teaching data includes temporal information as information indicating a movement of the second obstacle and a path for the mobile robot to avoid that second obstacle. That is, the teaching data includes enough information to learn the relative relation with the first obstacle and how to avoid the second obstacle when it approaches from a certain direction at a certain speed.”).